                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                              CRIMINAL ACTION

    VERSUS                                                       NO. 13-174

    RONALD MASON                                            SECTION “R” (5)



                         ORDER AND REASONS


       Before the Court is Ronald Mason’s motion to correct his sentence. 1 On

February 14, 2019, this Court sentenced Mason to twenty-four months’

imprisonment for violating the terms of his supervised release.2 Twelve

months of the sentence was to run concurrently with the sentence imposed

by the Orleans Parish Criminal District Court. 3 Mason now asserts that the

Bureau of Prisons is improperly calculating his sentence by failing to award

him credit for the twelve months of his state sentence.

       The Court must dismiss Mason’s motion as it lacks jurisdiction. “A

petitioner seeking credit on his sentence must file a habeas corpus petition

pursuant to 28 U.S.C. § 2241.” United States v. Hamilton, 24 F.3d 239 (5th

Cir. 1994) (citing United States v. Gabor, 905 F.2d 76, 78 (5th Cir. 1990)).


1      R. Doc. 67.
2      R. Doc. 65.
3      Id. at 3.
And to entertain a petition under § 2241, the court must have jurisdiction

over the prisoner or his custodian. Id. A petition filed pursuant to § 2241

must be filed in the district where the petitioner is incarcerated, and should

the petitioner file in a different district, that court lacks jurisdiction to hear

the petition. Id.

      Here, Mason is incarcerated in a federal correction institution in

Oakdale, Louisiana, which is located in the Western District of Louisiana. 4

Any petition challenging the calculation of his sentence must be filed in that

district. His motion is therefore DISMISSED WITHOUT PREJUDICE.




         New Orleans, Louisiana, this _____
                                       28th day of January, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




4     See R. Doc. 67 at 2, 3.
                                        2
